   1 MATTHEW J. OLSON - SBN 265908
     olson.matt@dorsey.com
   2 DORSEY & WHITNEY LLP
     305 Lytton Avenue
   3 Palo Alto, CA 94301
     Telephone: (650) 857-1717
   4 Facsimile: (650) 857-1288

   5 Attorneys for Creditor Halfon Candy
     Company, Inc.
   6

   7                             UNITED STATES BANKRUPTCY COURT

   8                             NORTHERN DISTRICT OF CALIFORNIA

   9

  10 FAIRN & SWANSON, INC.,                                  CASE NO. 20-40990-RLE-7

  11                  Debtor.                                REQUEST FOR SPECIAL NOTICE BY
                                                             HALFON CANDY COMPANY, INC.
  12

  13 TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:

  14          PLEASE TAKE NOTICE that pursuant to 11 U.S.C. § 1109(b) and Bankruptcy Rules

  15 2002 and 9010 (b) of the Federal Rules of Bankruptcy Procedure, Halfon Candy Company, Inc.

  16 (“Halfon Candy”) hereby requests that all matters which must be noticed to creditors, any

  17 creditors’ committees, any equity security holders’ committee, and any other parties in interest,

  18 whether sent by the Court, the Debtor, or any Trustee or other party in the case, be sent to the
  19 following address, and that the following address be added to the Court’s Master Mailing List:

  20                                 Matthew J. Olson
                                     Dorsey & Whitney LLP
  21
                                     305 Lytton Avenue
  22                                 Palo Alto, CA 94301
                                     Telephone: (650) 843-2744
  23                                 Facsimile: (650) 618-0447
                                     Email: olson.matt@dorsey.com
  24

  25          PLEASE TAKE FURTHER NOTICE that neither this Request for Special Notice nor any
  26 subsequent appearance, pleading, claim or suit, is intended to waive (i) Halfon Candy’s right to

  27 have final orders in non-core matters entered only after de novo review by a district judge, (ii)

  28
                                                       -1-
      REQUEST FOR Doc#
Case: 20-40990    SPECIAL
                        12NOTICE
                             Filed: 06/11/20       Entered: 06/11/20 16:12:59       CASE
                                                                                     PageNO.
                                                                                           120-40990-RLE-7
                                                                                             of 2
   1 Halfon Candy’s right to trial by jury in any proceedings or trial so triable herein or in any case,

   2 controversy or proceeding relating hereto, (iii) Halfon Candy’s right to have the reference

   3 withdrawn by the District Court in any matter subject to mandatory or discretionary withdrawal,

   4 or (iv) any other rights, claims, actions, defenses, setoffs or recoupments to which Halfon Candy

   5 is or may be entitled under agreements, in law, in equity or otherwise, all of which rights, claims,

   6 actions, defenses, setoffs and recoupments Halfon Candy expressly reserves. Further, this

   7 Request for Special Notice constitutes a special appearance and is not to be deemed a consent to

   8 or waiver of the right to challenge the jurisdiction of the Bankruptcy Court, including without

   9 limitation, the jurisdiction of the Court to adjudicate non-core matters, all of which rights are

  10 reserved without prejudice.

  11 Dated: June 11, 2020                               DORSEY & WHITNEY LLP
  12

  13                                                    By: /s/ Matthew J. Olson
                                                            MATTHEW J. OLSON
  14                                                        Attorneys for Creditor Halfon Candy
                                                            Company, Inc.
  15

  16

  17

  18
  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                       -2-
      REQUEST FOR Doc#
Case: 20-40990    SPECIAL
                        12NOTICE
                             Filed: 06/11/20        Entered: 06/11/20 16:12:59       CASE
                                                                                      PageNO.
                                                                                            220-40990-RLE-7
                                                                                              of 2
